                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF MICHIGAN
                                                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,
              Plaintiff,                                                    Case No. 17-20042
v.                                                                          Honorable Nancy G. Edmunds


EDDIE MATTHEWS,
              Defendant.
_______________________________/


           ORDER DENYING DEFENDANT’S “MOTION FOR NUNC PRO TUNC” [39]

              This matter is before the Court on Defendant’s “Motion for Nunc Pro Tunc” filed

on March 8, 2019.1 (Dkt. 39.) Defendant argues that he should receive credit towards

his federal sentence for the ten months he spent in state custody as a parolee because

the state did not revoke his parole.

              It is the United States Attorney General through the Bureau of Prisons, however,

not the sentencing court, that has the authority to compute sentencing credits. See

United States v. Wilson, 503 U.S. 329, 335 (1992); McClain v. Bureau of Prisons, 9 F.3d

503, 505 (6th Cir. 1993). Defendant may challenge the Bureau’s calculations, after the

exhaustion of his administrative remedies, by filing a habeas corpus petition pursuant to

28 U.S.C. § 2241 in the district where he is confined. See McClain, 9 F.3d at 505.

              For the foregoing reasons, Defendant’s motion is DENIED.




                                                            
              1
                  This “motion” was docketed as a letter.
      SO ORDERED.



                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: April 9, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 9, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager

 
